      Case 4:20-cv-00638-P Document 12 Filed 09/02/20           Page 1 of 2 PageID 65



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 CASEY CAMPBELL,                              §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §   Civil Action No. 4:20-cv-00638-P
                                              §
 WILLIAM P BARR et al.,                       §
                                              §
      Defendants.                             §

                                           ORDER

        Before the Court is Plaintiff’s Motion to Reconsider Dismissal and Motion to

Proceed Without Local Counsel. ECF No. 10. Having reviewed the Motion, related

briefing, case filings, and docket entries, the Court finds that both requests in the Motion

should be and are hereby DENIED.

        Plaintiff Casey Campbell has failed to abide by Local Rule 83.10(a), requiring the

appearance of local counsel where counsel of record for a party does not reside in this

district. N.D. Tex. R. 83.10(a). “Local counsel” means a member of the bar of this court

who resides or maintain their principal office in this district and whose residence or

principal office is located within 50 miles of the courthouse in the Fort Worth Division.

Id.; see United States v. Thomas, No. 4:13-CV-688-A, 2013 WL 11332537, at *1-2 (N.D.

Tex. Sept. 5, 2013) (McBryde, J.) (holding that Local Rule 83.10(a) required Austin-based

attorney to designate local counsel).

        Plaintiff was notified on June 19, 2020, to comply with Local Rule 83.10 within

fourteen days or risk the possible dismissal of this case without prejudice or without further
    Case 4:20-cv-00638-P Document 12 Filed 09/02/20                     Page 2 of 2 PageID 66



notice. ECF No. 7. In the forty-five (45) days subsequent to this notification, Plaintiff failed

to obtain local counsel or file a motion for leave to proceed without local counsel. As a

result, the Court dismissed this case without prejudice pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure.1 ECF No. 8.

        Twenty-eight (28) days after dismissal, Plaintiff filed the instant Motion. Yet as of

the date of this Order, Plaintiff has still failed to obtain local counsel in accordance with

Local Rule 83.10. Plaintiff instead argues that since Plaintiff’s counsel has been barred in

the Northern District of Texas, Plaintiff’s counsel has “never been required by any judge

in the Northern District of Texas to hire local counsel.” ECF No. 11. The Court finds this

argument unpersuasive.

        Accordingly, Plaintiff’s Motion to Reconsider Dismissal and Motion to Proceed

Without Local Counsel should be and hereby is DENIED.

        SO ORDERED on this 2nd day of September, 2020.




        1
          “Although the language of Rule 41(b) requires that the defendant file a motion to dismiss, the
Rule has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s failure to
prosecute or comply with the rules of civil procedure or court’s orders.” Olsen v. Maples, 333 F.3d 1199
n.3 (10th Cir. 2003) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)).
